Citation Nr: 1046867	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Francisco, 
California


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility in September 
2006.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1970. 

This matter is on appeal from a December 2006 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in San 
Francisco, California. 

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to treatment for 
urinary tract infection (UTI), fever, and leukocytosis at a 
private medical facility in September 2006; he did not receive 
prior VA authorization for such treatment.

2.  At the time of the unauthorized treatment, the Veteran had 
previously been awarded only nonservice-connected pension 
benefits. 

3.  The treatment at a private medical facility in September 2006 
was not rendered in a medical emergency of such a nature that 
delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical treatment 
incurred at a private medical facility in September 2006 have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 
17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, there is no indication in the Veterans 
Claims Assistance Act of 2000 (VCAA) that Congress intended the 
act to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-132 
(2010).  However, the Court has held that VCAA is not applicable 
to appeals involving the distribution of benefits, such as 
accrued benefits, as opposed to appeals involving the actual 
entitlement to the benefit.  Sims v. Nicholson, 19 Vet. App. 453 
(2006).  In addition, the Court found that it was clear that a 
"claimant" for VCAA purposes includes an individual seeking 
proceeds of a deceased veteran's National Service Life Insurance 
(NSLI) policy.  Gordon v. Nicholson, 21 Vet. App. 270, 278-83 
(2007).  The Board notes that claims for reimbursement of medical 
expenses do involve a claimant seeking actual entitlement to a 
benefit.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial VAMC determination by way of a VCAA letter sent in 
January 2008.  The notice document informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

In addition, the Veteran's statements to the VAMC and his 
testimony before the Board showed that he clearly had actual 
knowledge that in order to support his claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice 
error was not prejudicial because the appellant demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the RO).  
Notably, the Veteran expressed his understanding that his 
treatment in September 2006 was for a nonservice-connected 
disability, and that he did not have pre-authorization to seek 
out non-VA treatment.  However, as noted below, the Veteran also 
demonstrated his understanding that to receive reimbursement he 
had to meet several requirements, to include evidence showing the 
exigency of the September 2006 treatment.

In short, the record shows that the Veteran has actively 
participated in presenting arguments in support of his claim and 
has in fact expressed his understanding of the information and 
evidence necessary to substantiate this issue.  The Board 
concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error 
in this case did not preclude him from effectively participating 
in the processing of his claim.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA and private treatment records.  The Veteran submitted 
written statements discussing his contentions.  

Additionally, in May 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding why the 
Veteran sought reimbursement for emergency medical care, (T. at 
p. 8-10), whether he received any other type of healthcare 
benefits (T. at p. 4) and whether he believed traveling to his 
normal VA facility to seek treatment would've been hazardous to 
his health (T. at p. 6-8).  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the Veteran's claim for entitlement to reimbursement of medical 
expenses.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claim based on the current record.

The Board therefore finds that no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement 
from VA concerning medical treatment incurred at a private 
medical facility in September 2006.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) 
(West 2002 & Supp. 2010).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to payment 
or reimbursement for services not previously authorized.  38 
U.S.C.A. §1728(a) (West 2002 & Supp. 2010); the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 
(1994).

In this case, the evidence does not suggest that prior 
authorization for private medical treatment in September 2006 was 
obtained.  The Veteran does not contend otherwise.  Thus, the 
pertinent issue is whether the Veteran is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.  The Board will consider 38 U.S.C.A. § 1728 and 
§ 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and 

(c) no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 
2010); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-VA facility to those veterans who are active 
VA health-care participants (i.e., enrolled in the annual patient 
enrollment system and recipients of a VA hospital, nursing home, 
or domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 
38 U.S.C.A. § 1725 for emergency treatment for nonservice-
connected disabilities in non-VA facilities is made only if all 
of the following criteria are met:

(a) The emergency services were provided in a hospital emergency 
department or similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily function, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (as discussed above, 38 
U.S.C. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 
C.F.R. § 17.1002 (2010). 

The above-listed criteria are conjunctive, not disjunctive; all 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect 
a legislative change in that statute, effective October 10, 2008.  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 
10, 2008, payment of such medical expenses was not mandatory even 
if all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer.

Under the revised version, "emergency treatment" is continued 
until such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if--(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1)(C).

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may be 
considered in a prudent-layperson evaluation and that neither 
38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical 
finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 
267 (2009).

A VA triage treatment note dated on September 23, 2006, at 11:46 
am reflected that the Veteran called reporting fever, painful 
urination, pain spreading his back, voiding dysfunction, and a 
pain level of 7.  It was indicated that the Veteran did not have 
any transportation to come to the VA Medical Center in San 
Francisco or to Travis Air Force Base.  The VA nurse listed a 
system concern of UTI and listed VHG to equal two to eight hours 
for local emergency room.  It was specifically noted that the 
Veteran was informed that VA may not pay for use of a local 
facility.  He was instructed that information relayed during the 
phone consultation was not an authorization for VA payment of 
private treatment. 

Additional treatment records detailed that the Veteran was 
treated on September 23, 2006, at a private medical facility for 
UTI, fever, and leukocytosis.  Emergency clinical records 
detailed that he reported to the emergency room complaining of 
muscle aches, fever, painful urination, frequency/urgency times 
three days, and dysuria around 2:00 pm.  He was noted to be 
oriented, calm, cooperative, ambulatory, to be in no pain 
currently, and to have a temperature of 97.4 degrees.  He 
reported that he was scheduled for an appointment at VA on 
September 25, 2006.  Lab tests and chest X-rays were ordered and 
obtained.  Thereafter, the Veteran was discharged home in good 
condition about three hours later with copies of his lab and X-
ray reports as well as instructions for his prescribed 
medications.  


In September 2006, VA received Veteran's claim for reimbursement 
as well as medical bills and medical records related to treatment 
for UTI, fever, and leukocytosis earlier that month.  In a 
November 2006 progress note, the VAMC denied medical 
reimbursement for the September 2006 private treatment. 

In letters dated in December 2006, June 2007, and July 2007, the 
VAMC indicated that the Veteran's claim for medical reimbursement 
was denied, as a prudent layperson would not have reasonably 
viewed the September 2006 visit as an emergency or thought that a 
delay in seeking immediate attention would have been hazardous to 
live or health. 

A June 2007 printout from VA as well as a March 2008 rating 
decision of record showed that the Veteran was not service-
connected for any disabilities but received nonservice-connected 
pension benefits at the time of the unauthorized treatment in 
September 2006.  

In written statements of record as well as during his May 2010 
hearing, the Veteran asserted that he was advised by a VA nurse 
on September 23, 2006, that if his symptoms persisted or got 
worse and he could not get to the San Francisco VA emergency 
room, he was to go to his nearest emergency room.  He further 
indicated that he was scared but was not frightened for his life.  
The Veteran reported that he felt sick with abdominal pains and 
drove himself to his local private emergency room, as he felt too 
bad to drive himself to the nearest VA facility over two hours 
away.  

The Board notes that the care rendered to the Veteran for UTI, 
fever, and leukocytosis in September 2006 was not for a service-
connected disability.  Thus, these disorders were not associated 
with and/or aggravating any service-connected disability.  He 
also does not have a total service-connected disability permanent 
in nature, and the record does not reflect that this was an 
injury, illness, or dental condition in the case of a veteran who 
was participating in a rehabilitation program and who was 
medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i).  

After a review of the file, the Board finds that the Veteran does 
not meet even the initial requirement for payment or 
reimbursement under 38 U.S.C.A. § 1728, also shown in 38 C.F.R. § 
17.120(a) (2010).  Thus, an analysis of the remaining 
requirements is not necessary.  As all three criteria must be met 
in order to establish entitlement to reimbursement for medical 
expenses under 38 U.S.C.A. § 1728, he cannot establish 
reimbursement under this statute.  Zimick v. West, 11 Vet. App. 
at 45, 49.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, the 
criteria set forth in the inclusive list at 38 C.F.R. § 17.1002 
are not met.  Therefore, although the Veteran has not been 
apprised of the revised version of § 1725, the Board finds that 
there is no prejudice to him by this Board decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as revised, 
effective October 10, 2008, is to be given retroactive effect.  
An implementing regulation has yet to be finalized.  Regardless 
of whether the version effective prior to October 10, 2008, or 
the version effective since October 10, 2008, is applied, the 
result is the same.  For the reasons set forth below, the 
Veteran's appeal concerning payment or reimbursement under 38 
U.S.C.A. § 1725 is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 1725 
for emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the criteria outlined in 
38 C.F.R. § 17.1002 are fulfilled.  In this case, the Veteran 
failed to meet subsection (b) as delineated in 38 C.F.R. § 
17.1002. 

Evidence of record does not show that at the time for the private 
medical treatment in September 2006 there were any abnormal 
cardiovascular, respiratory, abdominal, or extremity findings.  
His primary symptoms were muscle aches, fever, painful urination, 
frequency/urgency times three days, and dysuria.  He was noted to 
be oriented, calm, cooperative, ambulatory, to be currently in no 
pain, and have a temperature of 97.4 degrees.  Thereafter, the 
Veteran was discharged home in good condition about three hours 
later.  

It is not reasonable to conclude that a prudent layperson with 
average knowledge of health and medicine could reasonably expect 
that if immediate care were forestalled, he would be placing 
himself in serious jeopardy, causing serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part.  
As the Veteran was ambulatory and appeared well in general 
appearance upon admission in September 2006, his condition is 
found to be nonemergent as contemplated under the Millennium Act.

As the criteria under the Millennium Act are conjunctive, this 
failure to satisfy 38 C.F.R. § 17.1002(b) precludes a grant of 
the requested payment/reimbursement, and an analysis of the 
remaining factors is thus unnecessary.

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board has considered the Veteran's assertions that he was 
told by a VA nurse to could go the emergency room closest to his 
home in September 2006.  It was further contended that the 
Veteran was worried because of his severe stomach pains and 
fever.  However, as noted above, a review of VA records does not 
document an authorization to a non-VA facility and a review of 
the private emergency room records dated in September 2006 showed 
that the Veteran was oriented, calm, cooperative, ambulatory, 
currently in no pain, and had a temperature of 97.4 degrees upon 
initial emergency room assessment of his condition.  As the 
Veteran's statements are inconsistent with the evidence of 
record, the Board does not find the Veteran's assertions to be 
credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 
38 (2007) (as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing).  Thus, the criteria for entitlement to reimbursement of 
medical expenses by VA for the cost of non-VA medical treatment 
have not been established, either through medical evidence or 
through the Veteran's statements.

In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the unauthorized 
private medical treatment that the Veteran received from a 
private medical facility in September 2006, under the provisions 
of both 38 U.S.C.A. §§ 1725 and 1728.  Accordingly, the appeal 
must be denied.


ORDER

Entitlement to reimbursement of medical expenses by VA for the 
cost of non-VA medical treatment at a private medical facility in 
September 2006 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


